


110 HRES 756 IH: Condemning the Wakf’s digging activities at

U.S. House of Representatives
2007-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 756
		IN THE HOUSE OF REPRESENTATIVES
		
			October 18, 2007
			Mr. Cantor (for
			 himself and Ms. Berkley) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the Wakf’s digging activities at
		  the Temple Mount site and deploring the destruction of artifacts vitally
		  important to Jewish, Christian and Muslim faiths.
	
	
		Whereas the Temple Mount, located in the ancient city of
			 Jerusalem, Israel, has tremendous religious significance to the world’s three
			 major monotheistic religions;
		Whereas according to the Jewish faith, the Temple Mount is
			 the location where Abraham was asked to sacrifice his only son, Isaac, in the
			 ultimate test of his commitment to God;
		Whereas the Temple Mount was also the site of the First
			 and Second Holy Temples;
		Whereas according to Christianity, Jesus was dedicated on
			 the Temple Mount in the Second Temple in accordance with the Law of
			 Moses;
		Whereas Jesus referred to the Biblical Temple as His
			 Father’s House;
		Whereas Muslims believe that Mohammed ascended to heaven
			 from the Temple Mount to make the Night Journey to the Throne of Allah;
		Whereas in June 1967, Jerusalem once again became a united
			 city under Israel’s sovereignty;
		Whereas the State of Israel has been legally responsible
			 for the Temple Mount since 1967 and has been respectful of the religious
			 practices of Jews, Christians, and Muslims at the site;
		Whereas Israel maintains overall security control of the
			 site;
		Whereas the Wakf, or Islamic Trust, conducts day-to-day
			 administration of the compound;
		Whereas Wakf officials have repeatedly denied the
			 existence of the First and Second Jewish Temples;
		Whereas the Wakf has a stained history of damaging
			 sensitive Jewish and Christian cultural sites;
		Whereas in August 1999 the Wakf dug a large stairway at
			 the Temple Mount leading down to an underground mosque, dumping thousands of
			 tons of archaeologically rich soil into the adjacent Kidron Valley;
		Whereas Israel’s Supreme Court declared in 1993 that the
			 Wakf had violated Israel’s antiquities laws on 35 occasions;
		Whereas in the summer of 2007 Wakf officials began some of
			 the most extensive work on the Temple Mount site in more than a decade using
			 tractors and other heavy construction machinery to create a 400-meter-long and
			 1.5-meter-deep trench to replace electrical cables and water pipes;
		Whereas in some areas of the Temple Mount the bedrock is
			 only a half meter deep, endangering structures that have been in place for
			 thousands of years;
		Whereas among the antiquities removed include a
			 7-meter-wide wall widely believed to date back to the Second Temple;
		Whereas irresponsible or destructive construction and
			 digging threaten to damage this sacred site; and
		Whereas leading Israeli archaeologists have warned of
			 irreversible damage to Jerusalem’s holiest artifacts: Now, therefore, be
			 it
		
	
		That the House of Representatives condemns
			 the Wakf’s digging activities at the Temple Mount site and deplores the
			 destruction of artifacts vitally important to Jewish, Christian and Muslim
			 faiths.
		
